UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6794



WILLIAM THORNTON BLAKEY,

                                              Plaintiff - Appellant,

          versus


J. TURNER, Counselor; CARA BELLO, Manager,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-39-3)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Thornton Blakey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant William Blakey seeks to appeal the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.     Accordingly, although we grant the motion to

proceed without prepayment of fees under the Prisoner Litigation

Reform Act, 28 U.S.C.A. § 1915(b) (West Supp. 1999), we affirm on

the reasoning of the district court.     See Blakey v. Turner, No.

CA-99-39-3 (E.D. Va. May 27, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2